Convertible Promissory Note dated March 7, 2017

[image_039.jpg] 

 

-1-





Convertible Promissory Note dated March 7, 2017

[image_040.jpg] 

 

-2-





Convertible Promissory Note dated March 7, 2017

[image_041.jpg] 

 

-3-





Convertible Promissory Note dated March 7, 2017

[image_042.jpg] 

 

-4-





Convertible Promissory Note dated March 7, 2017

[image_043.jpg] 

 

-5-





Convertible Promissory Note dated March 7, 2017

[image_044.jpg] 

 

-6-





Convertible Promissory Note dated March 7, 2017

[image_045.jpg] 

 

-7-





Convertible Promissory Note dated March 7, 2017

[image_046.jpg] 

 

-8-





Convertible Promissory Note dated March 7, 2017

[image_047.jpg] 

 

-9-





Convertible Promissory Note dated March 7, 2017

[image_048.jpg] 

 

-10-





Convertible Promissory Note dated March 7, 2017

[image_049.jpg] 

 

-11-





Convertible Promissory Note dated March 7, 2017

[image_050.jpg] 

 

-12-





Convertible Promissory Note dated March 7, 2017

[image_051.jpg] 

 

-13-





Convertible Promissory Note dated March 7, 2017

[image_052.jpg] 

 

-14-





Convertible Promissory Note dated March 7, 2017

[image_053.jpg] 

 

-15-





Convertible Promissory Note dated March 7, 2017

[image_054.jpg] 

 

-16-





Convertible Promissory Note dated March 7, 2017

[image_055.jpg] 

 

-17-





Convertible Promissory Note dated March 7, 2017

[image_056.jpg] 

 

-18-





Convertible Promissory Note dated March 7, 2017

[image_057.jpg] 

 

-19-





Convertible Promissory Note dated March 7, 2017

[image_058.jpg] 

 

-20-





Convertible Promissory Note dated March 7, 2017

[image_059.jpg] 

 

-21-





Convertible Promissory Note dated March 7, 2017

[image_060.jpg] 

 

-22-





Convertible Promissory Note dated March 7, 2017

[image_061.jpg] 

 

-23-